DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Applicant’s election without traverse of Group I, claims 20-30, drawn to a cold rolled and heat treated steel sheet in the reply filed on 05/04/2022 is acknowledged.
It is noted claims 31-38 and 40 which were part of the original restriction requirement were cancelled. It is also noted that Applicant added claims 42-50 of which claims 42-46 are directed to a method of production of a cold rolled heat treated steel sheet while claims 47-50 are directed to a structural or safety part of a vehicle or a vehicle comprising the part. Examiner notes that these groups were part of the original restriction requirement. Since Applicant has elected  Group I, claims 20-30, drawn to a cold rolled and heat treated steel sheet for examination on the merits, claims 39 and 41 along with newly added claims 42-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.03 V provides as follows: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
In the instant case, broad genus claim is presented in the instant claims but the disclosure only describes a narrow species with no evidence that the genus is contemplated. Specifically, instant specification discloses as follows.
[0030] The microstructure of the steel sheet comprises:
[0031] Annealed Martensite in the steel of the present invention is between 5% and 50% by area fraction. The major constituents of the steel of the present invention in terms of microstructure after the first annealing cycle is Quenched Martensite or Tempered Martensite obtained during continuous cooling from holding temperature and eventual tempering. This Quenched Martensite or Tempered Martensite is then annealed during the second annealing. Depending on the soaking temperature of the second annealing, the area fraction of the Annealed Martensite will be at least 5% in case of annealing close to the fully Austenitic domain or will be limited to 50% in case of inter-critical holding.
[0032] Quenched Martensite constitutes between 1% and 20% of microstructure by area fraction. Quenched Martensite imparts strength to the Steel of present invention. Quenched Martensite is formed during the final cooling of the second annealing. No minimum is required but when Quenched Martensite is in excess of 20% it imparts excess strength but deteriorates other mechanical properties beyond acceptable limit.
[0033] Tempered Martensite constitutes between 0 and 30% of microstructure by area fraction. Martensite can be formed when steel is cooled between Tcmin and Tcmax and is tempered during the overaging holding. Tempered Martensite imparts ductility and strength to the steel of the present invention. When Tempered Martensite is in excess of 30% it imparts excess strength but diminishes the elongation beyond acceptable limit. Further Tempered Martensite diminishes the gap in hardness of soft phases such as Residual Austenite and hard phases such as Quenched Martensite.
[0034] Bainite constitutes from 10% to 40% of microstructure by area fraction for the steel of the present invention. In the present invention, Bainite cumulatively consists of Lath Bainite and Granular Bainite, where Granular Bainite has a very low density of carbides, low density of carbides herein means the presence of carbide count to be less than or equal to 100 carbides per area unit of 100 μm2 and having a high dislocation density which impart high strength as well as elongation to the steel of present invention. The Lath Bainite is in the form of thin Ferrite laths with Austenite or carbides formed in between the laths. The Lath Bainite of the steel of the present invention provides the steel with adequate formability. To ensure an elongation of 14% and preferably 15% or more it is necessary to have 10% of Bainite.
[0035] Residual Austenite constitutes from 10% to 30% by area fraction of the steel. Residual Austenite is known to have a higher solubility of Carbon than Bainite and, hence, acts as effective Carbon trap, therefore, retarding the formation of carbides in Bainite. Carbon percentage inside the Residual Austenite of present invention is preferably higher than 0.9% and preferably lower than 1.1%. Residual Austenite of the steel according to the invention imparts an enhanced ductility.
[0036] In addition to the above-mentioned microstructure, the microstructure of the cold rolled and heat treated steel sheet is free from microstructural components, such as pearlite, ferrite and cementite without impairing the mechanical properties of the steel sheets.
Therefore, instant specification discloses a cold rolled and heat treated steel sheet with, in area fraction, Bainite: 10% to 40%, Residual Austenite constitutes from 10% to 30%, wherein the cumulated amounts of Bainite and Residual Austenite is more than or equal to 25%, Annealed Martensite: between 5% and 50%, Quenched Martensite: between 1% and 20%, Tempered Martensite: between 0 and 30%, and free from pearlite, ferrite and cementite. (emphasis added). However, instant claims recite ranges that include the end points that are not taught in the instant specification for example, the specification teaches Annealed Martensite: between 5% and 50% whereas instant claims require 5% to 50% Annealed Martensite (The points 5 and 50 are not taught in the specification as it teaches between 5 and 50). Moreover, instant specification explicitly teaches that the microstructure of the steel is free from pearlite, ferrite and cementite whereas instant claims allow those phases to be part of the steel sheet as claimed in the instant claims. Therefore, instant claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the requirement that the microstructure of the instant steel be free from pearlite, ferrite and cementite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
0.10 – 0.5 
C: 0.13% to 0.25%
Mn
1 – 3.4 
1.2 – 2.3 	claim 24
Mn: 2.0% to 3.2%
Si
0.5 – 2.5
1 – 2		claim 21
Si: 1.2% to 2.2%
Al
0.03 – 1.5
0.03 – 1.0 	claim 22
0.03 – 0.6 	claim 23
Al: 0.01% to 0.08%
S
0 – 0.003
S: 0.005% or less
P
0.002 – 0.02
P: 0.08% or less
N
0 – 0.01
N: 0.008% or less
Cr
0.03 – 0.5	claim 25
Cr: 0.50% or Less
Fe + impurities
Balance
Balance








Claims 20-26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/151427 A1 via its US English equivalent US 2017/0107591 A1 of Takashima (.
Regarding claims 20-26, WO 2015/151427 A1 via its US English equivalent US 2017/0107591 A1 of Takashima ( teaches [0001] “high-strength cold-rolled steel sheets having high yield ratios and production methods therefor, particularly, to a high-yield-ratio, high-strength cold-rolled steel sheet suitable for use in parts of structural components of automobiles and the like” and teaches that its method of making includes [0076]-[0082] annealing or in another words heat treatment thereby reading on the instant “cold rolled and heat treated steel sheet” of the instant claims. The prior art further teaches that its steel has a composition [0013], [0038]-[0056] wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
The prior art further teaches that its steel has [0014] “the microstructure comprising 2% to 15% of ferrite having an average crystal grain diameter of 2 μm or less in terms of volume fraction, 5 to 20% of retained austenite having an average crystal grain diameter of 0.3 to 2.0 μm in terms of volume fraction, 10% or less (including 0%) of martensite having an average grain diameter of 2 μm or less in terms of volume fraction, and the balance being bainite and tempered martensite, and the bainite and the tempered martensite having an average crystal grain diameter of 5 μm or less”, [0063]“ the bainite volume fraction is preferably 15% or more and 50% or less and the tempered martensite volume fraction is preferably 30% or more 70% or less.” These teachings read on the “10 to 30% Residual Austenite, 10 to 40% Bainite, and less than 30% Tempered Martensite, wherein the Bainite and the Residual Austenite is more than or equal to 25%” of the instant claims.
With respect to the limitations of annealed martensite and quenched martensite of the instant claims of “5% to 50% Annealed Martensite, 1% to 20% Quenched Martensite”, it is noted that the prior art teaches “10% or less (including 0%) of martensite” in its steel but does not distinguish it being annealed martensite and quenched martensite as required by the instant claims. With respect to the microstructure phases, instant specification teaches “”“[0072] Annealed Martensite in the steel of the present invention is between 5% and 50% by area fraction. The major constituents of the steel of the present invention in terms of microstructure after the first annealing cycle is Quenched Martensite or Tempered Martensite obtained during continuous cooling from holding temperature and eventual tempering. This Quenched Martensite or Tempered Martensite is then annealed during the second annealing. Depending on the soaking temperature of the second annealing, the area fraction of the Annealed Martensite will be at least 5% in case of annealing close to the fully Austenitic domain or will be limited to 50% in case of inter-critical holding.” “Quenched Martensite is formed during the final cooling of the second annealing.” Meanwhile, the prior art teaches “[0076] In the annealing step, recrystallization is allowed to proceed and bainite, tempered martensite, retained austenite, and martensite are formed in the steel sheet microstructure to increase strength. Thus, in the annealing step, the following continuous annealing is performed: the steel sheet is heated to a temperature zone of 820° C. or higher at an average heating rate of 3 to 30° C./s, held at a first soaking temperature of 820° C. or higher for 30 seconds or longer, cooled from the first soaking temperature to a cooling stop temperature zone of 100° C. to 250° C. at an average cooling rate of 3° C./s or more, heated to 350° C. to 500° C., held at a second soaking temperature in the temperature zone of 350° C. to 500° C. for 30 seconds or longer, and cooled to room temperature.” 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the microstructure phases of annealed martensite and quenched martensite as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional/structural analysis) and b) the claimed and prior art products are produced by identical or substantially identical processes (Prior art [0076]– [0082]). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Examiner notes that the prior art teaches microstructure ranges in area% while the instant claims recite it in volume%. However, one skilled in the art recognizes that point counting method employed in determining microstructure phases teaches that area% and volume% are identical in terms of the absolute values. Therefore, the units of the prior art and the instant claims are deemed to be the same. 
Regarding claims 28 and 29, the prior at teaches [0030] “we provide a high-yield-ratio, high-strength cold-rolled steel sheet having excellent elongation, hole expandability, and delayed fracture resistance, in which the tensile strength is as high as 1180 MPa or more, the yield ratio is as high as 75% or more, the elongation is 17.0% or more, the hole expansion ratio is 40% or more, and fracture does not occur for 100 hours when the steel sheet is immersed in hydrochloric acid at 25° C. with pH of 2.” thereby meeting the instant claimed limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-35 of U.S. Patent No. 11,365,468 (See Issue Notification in Application No. 16/761,086 dated 06/01/2022. Please note that U.S. Patent No. 11,365,468 and not been published as of the writing of the instant office action. Therefore, US 2020/0354823 A1 is used for comparison of claims.) Although the claims at issue are not identical, they are not patentably distinct from each other because cold rolled and heat treated steel sheet with substantially identical composition, microstructure and properties.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733